Exhibit 10.3




CONSULTING SERVICES AGREEMENT




THIS CONSULTING AGREEMENT (the “Agreement”), is made and entered into as of this
1st day of August, 2009 (the "Effective Date"), by and among Atomic Guppy, Inc.,
a Nevada corporation (the “Company”) and iTella, Inc., (hereinafter referred to
as “Consultant”).  The Company and Consultant are sometimes collectively
referred to as “Parties” or individually as a “Party”.

R E C I T A L S

WHEREAS, the Company is an emerging global provider of advanced communications
services specializing in Virtual calling cards with 100% online distribution,
residential and Business phone replacement services with low cost international
termination and Toll Free-Virtual Fax with unified messaging capabilities
utilizing Voice over Internet Protocol (VOIP) as its core technology component;
and




WHEREAS, Consultant has significant experience with operations, administration,
financing, marketing and day to day operations of the Company; and

WHEREAS, the Company desires to utilize Consultant’s business expertise and
Consultant desires to provide services to the Company.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby expressly acknowledged, the Parties agree as
follows:

A G R E E M E N T

ARTICLE I

APPOINTMENT

1.1

Appointment.  The Company hereby engages Consultant to furnish the services
described in Article 3 of this Agreement, and Consultant hereby accepts such
engagement.  The Consultant agrees to use its best efforts to perform its
duties, responsibilities, and obligations set forth in this Agreement.

1.2

Status of the Parties.  It is expressly understood and agreed that in the
performance of services under this Agreement, Consultant shall, at all times, be
an independent contractor with respect to the Company, and not an agent, officer
or employee of the Company.  Further, it is expressly understood and agreed by
the Parties that nothing contained in this Agreement is intended to create a
joint venture, partnership, association or other affiliation or





--------------------------------------------------------------------------------

like relationship between the Parties.  In no event shall either Party be liable
for the debts or obligations of the other Party.  Consultant understands that it
will not be treated as an employee for Federal tax purposes and that Consultant
shall be responsible for all taxes, Social Security and FICA payments and
withholding.  Consultant shall not be entitled or eligible to receive workman’s
compensation insurance, disability or unemployment insurance benefits or any
other employee benefits offered by the Company to its employees.

ARTICLE II

CONDITIONS AND TERMS OF AGREEMENT

The Company shall at all times retain and exercise full control over the
operations of the Company’s business.  Nothing in this Agreement shall be deemed
to delegate to Consultant any such control or responsibility.  Consultant shall
perform only those functions set forth in this Agreement or otherwise delegated
by the Company, and shall be solely responsible for determining the manner in
which the services are rendered.  The Company shall provide Consultant with
access to the Company's premises and its employees to enable Consultant to
perform its services hereunder.

ARTICLE III

OBLIGATIONS OF CONSULTANT

Consultant shall devote its best efforts, skill and sufficient time and
attention to carry out its responsibilities under this Agreement.  Consultant
shall report to the Chief Executive Officer of the Company (the "Chief Executive
Officer") and the Board of Directors of the Company (the "Board of Directors").
 Consultant shall provide, at the reasonable request of the Chief Executive
Officer and the Board of Directors (the "Management"), advanced business
strategy, financing, product development and marketing advice including but not
limited to day to day operations.  Consultant shall act in substantial
accordance with all reasonable instructions and directives of Management
Consultant shall comply with all written policies and procedures of the Company
that are furnished to it and which are applicable to Company employees in
general, in connection with the performance of services hereunder.  Consultant
shall be available, at reasonable times and upon reasonable notice, to consult
with Management.

ARTICLE IV

PAYMENT

4.1

Consideration.  In consideration of the services provided by Consultant pursuant
to this Agreement, the Company shall pay to Consultant $200,000 on an annual (12
calendar month) basis for a period of six months, then after the first six
months starting February 1st 2010 the annual basis will increase to $250,000.
All payments shall be payable in equal monthly installments commencing on the
Effective Date of August 1st 2009, and the above base compensation shall be in
addition to the profit sharing compensation listed in section 5.2 and other
benefits listed in Article V.





2




--------------------------------------------------------------------------------

4.2

Reasonableness of Payments.  The amounts paid to Consultant hereunder have been
determined by the Parties in good faith and through arms-length negotiation and
are intended to be based on fair market value for the services rendered by the
Consultant.

ARTICLE V

BUSINESS EXPENSES; ADDITIONAL BENEFITS

5.1

Reimbursement of Expenses.  The Company shall reimburse Consultant for business
expenses incurred in the performance of its services pursuant to this Agreement,
including, without limitation, travel, entertainment, and the use of any and all
communications devices without limit.  Requests for reimbursement must be in
writing and accompanied by appropriate documentation.  

5.2

Revenue sharing.  Consultant shall be entitled to and is due to receive cash
revenue sharing payments equal to nine percent (9%) of all current and future
consolidated gross revenues, and are payable at such times as results are
reported in the Company’s quarterly Form 10-Qs or annual Form 10-K. This benefit
is owing and due over the life of the contract and any renewals.

5.3

Office Space.  The Company shall, at its sole expense, provide Consultant with a
business office suitable for use by Consultant in the performance of its
services at the Company's executive offices or at a location satisfactory to
Consultant within a ten (10) mile radius of Consultant's address (as stated in
the notice section hereof) and the Company shall pay the costs relating to the
upkeep, maintenance, and use of such office together with reasonable and
customary administrative support at such office.

5.4

Vacation.  Executive shall be entitled to four weeks of paid vacation during
each calendar year, taking into consideration the business needs of the Company.
Consultant must be available during these four week for critical issue
resolution.

5.5

Health Benefits.  During the term, the Company shall pay for 100% of the costs
to provide the Executive with “family” coverage for medical and dental. The
Executive may elect not to receive the medical and dental coverage in which case
an amount equal to the cost of said coverage will be paid to the Executive as
additional compensation.

5.6

Vehicle.  The Company shall provide Consultant with a vehicle allowance of
$1,000 monthly in addition to reimbursement for insurance coverage.

5.7

Stock Option Plan.  In consideration of the execution by Consultant of this
Agreement and for services rendered hereunder, Consultant shall be eligible for
grants of stock options pursuant to the Company's  Parent 's Equity Incentive 
Plan in such amounts as may from time to time be determined by the Board of
Directors (or the Stock Option/Compensation Committee), in its sole discretion..




5.8

Additional Benefits.  Consultant shall be eligible to receive bonuses in such
amounts and at such times as may be determined by the Board of Directors, in its
sole discretion.





3




--------------------------------------------------------------------------------

ARTICLE VI

TERM OF AGREEMENT

6.1

Term.  The term of this Agreement shall be for a period of ten (10) years from
the Effective Date.  This Agreement shall automatically renew for a Five (5)
year period.  This Agreement shall automatically terminate upon a Change of
Control of the Company, as defined below, and (i) Consultant shall be entitled
to receive a lump sum payment from the Company, within five (5) days after such
termination, equal to the consideration, as defined in Section 4.1, 5.2, 5.4,
5.5 and 5.6 due to Consultant for the remaining term of this Agreement and (ii)
any and all stock options granted to Consultant shall immediately vest, and
become exercisable in accordance with their terms. Sections 5.2, 5.4, 5.5 and
5.6 shall be calculated throughout the 5 year term based on reasonable
projections in conjunction with a six month trailing average.

6.2

Force Majeure.  The inability of any Party to commence or complete its
obligations hereunder by the dates required resulting from delays caused by
strikes, walk-outs, insurrection, fires, floods, hurricane, freight embargoes,
epidemics, quarantine restrictions, any law, act, order, proclamation, decree,
regulation, ordinance or any other acts of any governmental or judicial
authority, acts of God, acts of terrorists, war, emergencies, equipment
failures, shortages or unavailability of materials, unavailability of necessary
utilities or other similar causes beyond the Party’s reasonable control which
shall have been timely communicated to the other Party, shall extend the period
for the performance of the obligations for the period equal to the period(s) of
any such delays(s); provided that such Party shall continue to perform to the
extent feasible in view of such force majeure event.

6.3

Change in Control of the Company Defined.  The term “Change in Control of the
Company” shall mean (i) the approval by the shareholders of the Company 's
Parent  of a reorganization, merger, consolidation or other form of corporate
transaction or series of transactions, in each case, with respect to which
persons who were the shareholders of the Company immediately prior to such
reorganization, merger or consolidation or other transaction do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated company's then outstanding voting securities, or (ii) the sale of
all or substantially all of the assets of the Company or (iii) the liquidation
of the Company  or its Parent , or (iii) a change in the composition of the
Board of Directors such that the present members do not constitute a majority of
the Board of Directors.  

6.4

Section 280G or 409.  In the event Consultant is considered a "specified
employee" as defined in Internal Revenue Code ("Code") Section 409(A)(2)(B)(i),
or in the event that any payment, benefit or compensation (within the meaning of
Sections 280G(b)(2) or 409A of the Code) to the Consultant or for its benefit is
paid or payable or distributed or distributable pursuant to the terms of the
this Agreement or otherwise in connection with, or arising out of, its
engagement by the Company or a change in ownership or effective control of the
Company or a substantial portion of its assets (a “Payment” or “Payments”),
would be subject to excise or additional tax or interest imposed by Code section
4999 or required under Code section 409A(b)(1) and/or any interest, tax or
penalties are incurred by the Consultant with respect to such excise or
additional tax (such excise or additional tax,





4




--------------------------------------------------------------------------------

together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then either (i) the Consultant shall promptly
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Consultant of all taxes (including any interest or
penalties, other than interest and penalties imposed by reason of the
Consultant’s failure to file timely a tax return or pay taxes shown due on its
return, imposed with respect to such taxes and the Excise Tax), including any
Excise Tax imposed upon the Gross-Up Payment, the Consultant retains an amount
of the Gross-Up Payment equal to the Excise Tax imposes upon the Payments, or
(ii) solely at the Company's election, any lump sum payment due to Consultant as
a result of the provisions of Section 6.1, 6.2.2 or 6.2.3, shall be paid to
Consultant 6 months after the date such payment is otherwise due, together with
interest at the rate of 8% per annum on such lump sum amount.

ARTICLE VII

COVENANTS

7.1

Confidentiality.  Consultant shall (a) not disclose or reveal any confidential
information (as herein defined) to any person other than those who are actively
and directly participating in the services rendered by Consultant under this
Agreement and (b) not use any confidential information regarding the Company for
any purposes other than in connection with the services to be rendered by
Consultant hereunder, and (c) take all steps as are normally used by Consultant
in protecting confidential information to assure adherence to the terms of this
Agreement.  In the event that Consultant is requested pursuant to, or required
by, applicable law or regulation or by legal process to disclose any
confidential information regarding the Company, Consultant agrees that it will
provide the Company with prompt notice of such request(s) to enable the Company
to seek an appropriate protective order and/or waive compliance by Consultant
with the provisions of this Section.  "Confidential Information" means all
information about the Company, in any form, however and whenever acquired, that
is not generally known to business competitors or the general public, and which
is treated as confidential by the Company, including, without limitation:  price
lists, customer lists, vendor or supplier lists, procedures, improvements,
modifications, enhancements, concepts and ideas, business plans and proposals,
business methods,  technical plans and proposals, research and development,
know-how, budgets and projections, sales techniques, market studies, competitive
analyses, accounts receivable or payable, billing methods and other non-public
financial information, information regarding the skills and compensation of
employees, technical memoranda, reports, designs and specifications, product and
user manuals, software (whether or not reduced to writing and whether or not
protectable by patent or copyright registration), in both object code and source
code, engineering, hardware configuration information, new product and service
developments, and other information, data and documents now existing or later
acquired, regardless of whether any of such information, data or documents
qualify as "trade secrets" under applicable Federal or state law.
 Notwithstanding the foregoing, “confidential information” does not include
information which is generally known in the trade or industry, or which is not
gained as a result of a breach of a duty to maintain the secrecy of the
Company's confidential information.  The phrase “generally known” shall mean
readily accessible to the public in a written publication.

  





5




--------------------------------------------------------------------------------

ARTICLE VIII

PIGGYBACK REGISTRATION RIGHTS




8.1

If the Parent Company (or any successor entity into or with which the Company
may have been merged, consolidated or otherwise combined) proposes to register
any of its capital stock under the securities laws on behalf of any shareholder,
and the registration form to be used may be used for the registration of
Consultant's shares, the Company shall give prompt written notice to Consultant,
by registered or certified mail, at least twenty (20) days prior to the filing
of each such registration statement, of its intention to effect such a
registration and, at Consultant's election, shall include in such registration
the Consultant's shares of Company common stock, at the Company’s cost and
expense and at no cost, expense or other liability to Consultant, except for the
fees of any separate counsel retained by Consultant, provided that if such
registration involves an underwritten public offering, Consultant must sell the
shares to the underwriters selected by the Company on the same terms and
conditions as applicable to other shareholders and must execute all documents
reasonably required by the underwriter in connection therewith.

8.2

Notwithstanding anything to the contrary contained in Section 8.1, if in the
reasonable opinion of Management it is necessary to limit the number of shares
of capital stock to be included in an offering to ensure that the securities can
be marketed (i) at a price reasonably related to their then current market value
and (ii) without otherwise materially adversely affecting the entire offering,
Consultant agrees to participation with other shareholders in such registration
pro rata based upon their respective total ownership of shares of capital stock
of the Company. 

ARTICLE IX

MISCELLANEOUS

9.1

Indemnification.  To the fullest extent permitted by law, the Company shall
promptly indemnify Consultant for all amounts (including, without limitation,
judgments, fines, settlement payments, losses, damages, costs and expenses
(including reasonable attorneys’ fees)) incurred or paid by Consultant in
connection with any action, proceeding, suit or investigation arising out of or
relating to the performance by Consultant of its services pursuant to this
Agreement.  This indemnification shall also apply to Consultant's prior
activities as an officer and director of the Company.  The Company shall use its
best efforts to include Consultant as an insured under any insurance policy
covering its officers, directors and employees.  

9.2

Notice.  Any notice, request or demand given pursuant to this Agreement shall be
in writing and either hand delivered, or sent by certified or registered U.S.
mail, return receipt requested.  Notice shall be deemed given upon receipt and
delivered to the respective addresses set out below, or to such other address as
a Party shall specify in the manner required by this Section, as follows:





6




--------------------------------------------------------------------------------

If to COMPANY:

WQN, Inc.

14911 Quorum Dr

Suite 140

Dallas Texas

             Attn:   Stuart Ehrlich, CEO




If to CONSULTANT:

iTela, Inc

135 Weston Rd

Suite 326

Weston Fl 33326




9.3

Assignment.  Consultant may only assign any of its rights under this Agreement
to an entity controlled by Consultant.  The Agreement may not be assigned by the
Company without Consultant's prior written consent.  

9.4

Legal Fees.  The Company shall pay Consultant's legal fees with respect to the
formation and review of this Agreement, up to a maximum of $5,000.

9.5

Observation Rights.  In consideration of the execution by Consultant of this
Agreement, Consultant shall have the right to attend all meetings of the Board
of Directors.

9.6

Governing Law/Prevailing Party.  This Agreement shall be construed in accordance
with and governed for all purposes by the laws of the State of Florida
applicable to contracts executed and to be wholly performed within such state
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Florida or any other jurisdiction) that
would cause the application of the laws of any other jurisdiction other than the
State of Florida.  This Agreement shall be subject to the exclusive jurisdiction
of the courts of the State of Florida located in Broward County, Florida or the
United States District Court for the Southern District of Florida.  The parties
to this Agreement agree that any breach of any term or condition of this
Agreement shall be deemed to be a breach occurring in the State of Florida by
virtue of a failure to perform an act required to be performed in the State of
Florida and irrevocably and expressly agree to submit to the jurisdiction of
such courts in the State of Florida for the purpose of resolving any disputes
among the parties relating to this Agreement or the transactions contemplated
hereby.  The parties irrevocably waive, to the fullest extent permitted by law,
any objection which they may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement, or any
judgment entered by any court in respect hereof brought in Broward County,
Florida, and further irrevocably waive any claim that any suit, action or
proceeding brought in Broward County, Florida has been brought in an
inconvenient forum.  The prevailing party in any suit brought hereunder shall be
entitled to reimbursement for legal fees and costs incurred in connection with
such suit (and appeal).  

9.7

Entire Agreement.  This Agreement contains the entire agreement of the Parties
and supersedes all prior agreements, contracts and understandings, whether
written or otherwise,





7




--------------------------------------------------------------------------------

between the Parties relating to the subject matter hereof and may not be
modified except by an amendment signed by the Parties.

9.8

Termination. This agreement is irrevocable and under no circumstance can be
canceled by the company for any reason what so ever.

9.9

Severability.  If any provision of this Agreement shall be determined by a court
of competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.  If any provisions shall be determined by a court of competent
jurisdiction to be unenforceable because excessively broad or vague as to
duration, activity or subject, it shall be construed by limiting, reducing or
defining it, so as to be enforceable.

9.10

Waiver.  Neither the failure nor delay on the part of either Party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver hereof.  No waiver shall be effective unless it is in writing and is
signed by the Party asserted to have granted such waiver.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year set forth on the first page of this




                                                                    

ATOMIC GUPPY INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart Ehrlich

 

 

Stuart Ehrlich President, CEO / Director

 

 

Date: August 1, 2009

 

 

 

 

 

 

 

ITELLA, INC / CONSULTANT

 

 

 

 

 

 

 

By:

/s/ Salvatore Nasca, Jr.

 

 

Salvatore Nasca, Jr., President-CEO  

 

 

Date: August 1, 2009








8


